 1

 2

 3
                                   UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
     JESSE WASHINGTON,                               Case No. 1:17-cv-00302-LJO-EPG (PC)
 7
                   Plaintiff,                        ORDER VACATING ORDER & WRIT OF
 8                                                   HABEAS CORPUS AD TESTIFICANDUM
           v.                                        TO TRANSPORT TONY EUGENE
 9                                                   SCALLY, CDC #G-67776, WITNESS
     H. GAMBOA, et al.,
10                                                   (ECF NO. 74)
                  Defendants.
11                                                   ORDER DIRECTING CLERK TO EMAIL A
                                                     COPY OF THIS ORDER TO THE
12                                                   LITIGATION DEPARTMENT AT
                                                     CALIPATRIA STATE PRISON
13

14
             On October 24, 2019, the Court issued an Order & Writ of Habeas Corpus Ad
15
     Testificandum to transport Tony Eugene Scally, inmate, CDC #G-67776, Plaintiff’s witness, to
16
     court, so that he could testify at the trial on November 19, 2019. (ECF No. 74.) On October
17
     28, 2019, the parties filed a stipulation for dismissal of the action with prejudice. (ECF No. 77.)
18
     In light of this stipulation, the trial is vacated and the case will be closed.
19
             Accordingly, IT IS ORDERED that the Order & Writ of Habeas Corpus Ad
20
     Testificandum to Transport Tony Eugene Scally, inmate, CDC #G-67776, Witness, is
21
     VACATED.
22
             IT IS FURTHER ORDERED that the Clerk of Court is directed to email a copy of this
23
     order to the Litigation Department at Calipatria State Prison.
24
     IT IS SO ORDERED.
25

26       Dated:     October 29, 2019                              /s/
                                                            UNITED STATES MAGISTRATE JUDGE
27

28


                                                        1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2
